Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Corrected Allowability Notice
This action is made in response to two IDS submitted on 01/22/2021.
				Reason for Allowance
Claim 1, 4-6, 8-9, 23 and 25-37 are allowed.
Two IDS filed on 01/22/2021 are considered. None of the references included in the IDS teaches the limitations recited in the independent claims 1, 26 and 34:
responsive to the received command, authenticating, by the HMD, a launch of an application linked to the first text reference utilizing a first password associated with the activated user profile;
wherein access to the information associated with the first non-HMI device is authenticated, by a server device, based on the first password associated with the activated user profile;
responsive to the received additional voice command, authenticating, by the HMD, a launch of a second application linked to the second text reference utilizing a second password associated with the activated user profile;
wherein access to the additional information associated with the second non-HMI device is authenticated, by the server device, based on the second password associated with the activated user profile.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore, the previous notice of allowance is maintained for the reasons stated in the previous notice of allowability dated 10/22/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME DUCKWORTH/
Examiner, Art Unit 2179
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179